Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Though the prior art US Patent 9,162,108 (Launis) discloses a method for determining injury risk of a user from plurality of exercises using a device with a heart rate sensor, a processor, memory including a resident memory, an output device and a software, the injury risk being determined using values depicting Short Term Training Load and Long Term Training Load [“to sensor data from the controller 130, which detects power applied to the weight stack 114 by the subject 190, the mobile terminal MT may receive sensor data from other sources, such as a heart rate monitor worn by the subject 190” (Col 4, Ln 52), “A specific embodiment of the invention comprises assessing a risk of injury with respect to one or more risk conditions, each risk condition being associated with likelihood for injury exceeding a predetermined threshold, and in response to detection of one or more risk conditions, outputting instructions for reducing the likelihood for injury” (Col 2, Ln 32)], the method comprising: 
determining in each physical exercise a timestamp and a value of Short Term Training load and Long Term Training Load utilizing the heart rate sensor, storing the timestamp and the value of Short Term and Long Term Training load of each exercise in the resident memory obtaining a register having plurality of Short Term and Long Term values from executed exercises (“adapting the next exercise set. If step 414 was preceded by step 412 (feedback from set just completed), the performance-related data may be compared with the subject's previous performance. If the comparison indicates that the subject is performing significantly below their normal level, the next set may be adapted to be less demanding than normally. Conversely, if the subject is performing significantly above their normal level, the next set may be adapted to be more demanding than normally. On the other hand, if step 414 was preceded by step 404 (assessment of risk of injury), one or more sets may be made less demanding, may be replaced by other types of exercise, or may be canceled altogether or added to the current session (Col 8, Ln 24) “The exercise program, as stored in the memory area 280 of the mobile terminal, is a data structure, which typically indicates certain exercise-related parameters. The exercise-related parameters may comprise an exercise program, history data from previous exercise sessions and detailed performance data from an ongoing session, if any. The data structure underlying the exercise program can be used to store, not only the planned exercise program, but also measured and recorded performance of the subject” (Col 5, Ln 60)];
at least once a week, automatically performing a HRV-based Recovery Test utilizing the heart rate sensor and obtaining a Recovery value with a time stamp from each Recovery Test and storing said Recovery values with the time stamp in the register of the resident memory (“a selection (306) between an exercise set (320) and a performance test (308)” [Abstract] “The data structure underlying the exercise program can be used to store, not only the planned exercise program, but also measured and recorded performance of the subject” (Col 5, Ln 60)];
calculating indices depicting Short Term Training Load, and Recovery based on the values stored in the register (“Each definition 540 for an exercise session comprises at least one, and typically definitions 560 for exercise sets. In the present illustrative example, the definition 560 for each exercise set comprises: The exercise apparatus on which the exercise is to be done. Exercise type (exercise set or condition testing). Objective (actual) number of repetitions required from the subject. Number of repetitions indicated to the subject. These two numbers may differ in cases where it is desired that the subject exercises all the way to a fatigue condition. For instance, if the objective number of repetitions in a set is estimated to be 8-10, all the way until interrupted because of excessive fatigue, the subject may be requested to perform 12 repetitions as quickly as possible. Weight (load, resistance), Rate of repetition. May be indicated as repetitions per unit of time, or “as quickly as possible”. Recovery time between two consecutive exercise sets. (Col 9, Ln 23)
calculating a numerical value of the Injury Risk using the weighted indices [“Step 414 comprises adapting the next exercise set. If step 414 was preceded by step 412 (feedback from set just completed), the performance-related data may be compared with the subject's previous performance. ……  step 404 (assessment of risk of injury)” (Col 8, Ln 24)] , and 
displaying the value of Injury Risk to user using the output display device [“The output circuitry 214 comprises the mobile terminal's display” (Col 5, Ln 2)];
US Patent 7,192,401 (Saalasti) teaches calculating weighting factors for each said index, each weighting factor depicting relevance of corresponding index to user's probability of injury “The formation of the body fatigue index (BFI) is based on a set-up wherein the actual extent of recovery time required following the exercise are used to determine the properties and dynamics of the accumulation of the body fatigue effect”  (Col 4, Ln 56); and
US Publication 2009/0006130 (Taylor) teaches correcting each index with corresponding weighting factor to obtain weighted indices “weighted sum of category metrics can provide a linear combination of category metric values which represent the effect of a range of risk factors on the risk of injury of a group of users” [0056];  
the prior art fails to teach or suggest the further inclusion of
calculating indices depicting, ratio of Short Term Training Load to Long Term Training Load.
	Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claim depends upon independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857